An unpublished opinion of the North Carolina Court of Appeals does not constitute controlling
legal authority. Citation is disfavored, but may be permitted in accordance with the
provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedur e.



                                  NO. COA14-813
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 17 February 2015


STATE OF NORTH CAROLINA

      v.                                         Mecklenburg County
                                                 Nos. 11CRS247467-68, 247473
TAHJ KIERRE WILSON



     Review of judgments entered 3 February 2014 by Judge Robert

C. Ervin     in Mecklenburg        County Superior         Court upon grant of

Defendant’s petition for writ of certiorari.                   Heard in the Court

of Appeals 12 January 2015.


     Attorney General Roy A. Cooper, III, by Assistant Attorney
     General Joseph E. Elder, for the State.

     Gilda C. Rodriguez for Defendant-appellant.


     DILLON, Judge.


     A jury found Tahj Kierre Wilson (“Defendant”) guilty of

robbery with a dangerous weapon (“RWDW”), possession of cocaine,

and conspiracy to commit RWDW committed on 20 October 2011.

Defendant stipulated to prior convictions resulting in a prior

record level III.        Despite the jury’s finding of two aggravating

factors,     the    trial      court     sentenced      Defendant       within      the
                                     -2-
presumptive range to prison terms of 84 to 110 months for RWDW and

33 to 49 months for the consolidated convictions of conspiracy and

cocaine possession.

       The trial court’s judgments reflect Defendant’s entry of

notice of appeal. However, because neither oral nor written notice

of appeal appears in the record, counsel for Defendant has filed

a petition asking this Court to review the judgments by writ of

certiorari.       In our discretion, we allow the petition for the

purpose of considering Defendant’s appeal.1

       _______________________________________________________

       Counsel    appointed   to   represent       Defendant     is   unable   to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct its

own review of the record for possible prejudicial error.                 Counsel

shows to the satisfaction of this Court that she has complied with

the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed.
2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665

(1985),    by    advising   Defendant   of   his    right   to    file   written

arguments with this Court and providing him with the documents

necessary to do so.




1
    Defendant’s motion to amend his petition is also allowed.
                                 -3-
     Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so has

expired.     In accordance with Anders, we have fully examined the

record to determine whether any issues of arguable merit appear

therefrom.    We have been unable to find any possible prejudicial

error and conclude that the appeal is wholly frivolous.

     NO ERROR.

     Judges ELMORE and STEELMAN concur.

     Report per Rule 30(e).